IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                   DIVISION ONE
                        Respondent,
                                                   No. 80137-6-I
                   v.
                                                   UNPUBLISHED OPINION
 ABRAHAM REYES-ROJAS,

                        Appellant.

       DWYER, J. — Abraham Reyes-Rojas appeals from two judgments and

sentences entered on jury verdicts finding him guilty of unlawful imprisonment,

three counts of fourth degree assault, and third degree malicious mischief, each

as a domestic violence crime. Reyes-Rojas raises three issues on appeal. First,

he argues that community custody supervision fees imposed as part of the felony

judgment and sentence are discretionary legal financial obligations (LFOs) that

must be stricken because he is indigent. Second, he argues, and the State

concedes, that both judgments and sentences include scrivener’s errors

incorrectly reciting the crime dates, which must be corrected. Third, he argues

that the trial court orally dismissed one of the charges (count four) at the close of

the State’s case for insufficient evidence, entitling him to a remand to enable the

trial court to enter a written order formally dismissing the charge with prejudice.

We agree with Reyes-Rojas on all of these grounds for relief. Accordingly, we

remand to the trial court to strike the supervision fees, correct the scrivener’s

errors, and enter a written order dismissing count four with prejudice.
No. 80137-6-I/2


                                          I

       The State charged Reyes-Rojas with first degree kidnapping, two counts

of second degree assault, two counts of third degree malicious mischief, and

fourth degree assault. Each of these six charges included a domestic violence

allegation that the crime was committed against Reyes-Rojas’s former girlfriend.

       In May 2019, a jury trial took place. When the State rested, the trial court

noted, outside the jury’s presence, that the State had essentially abandoned

count four – one of the third degree malicious mischief charges regarding a cell

phone. The State confirmed that “based on the evidence,” it could not prove

count four beyond a reasonable doubt. The State thus moved to dismiss count

four. The court suggested that because the jury had already been told there

were six counts, it might be “clearer” to leave the counts as they were, instead of

having a new amended information, and explain to the jury that count four had

been dismissed and was no longer before them. Neither party objected. In an

oral ruling, the court granted the State’s motion to dismiss and explained the

situation to the jury as intended. The court did not enter a written order

dismissing count four. Reyes-Rojas testified in his defense. The jury found him

guilty of unlawful imprisonment, three counts of fourth degree assault, and third

degree malicious mischief, all as domestic violence crimes.

       At sentencing, the trial court entered two judgments and sentences: one

for the felony conviction for unlawful imprisonment and the other for the gross

misdemeanor convictions for fourth degree assault and third degree malicious

mischief. On the felony conviction, the court imposed 10.5 months of


                                         2
No. 80137-6-I/3


confinement and 12 months of community custody. On the gross misdemeanor

convictions, the court imposed 244 days with 120 days suspended on condition

that Reyes-Rojas complete 24 months of probation, running concurrently with the

12-month community custody. The court ordered the sentences to run

concurrently.

       As for financial obligations, Reyes-Rojas asked the court to “waive

anything that’s not mandatory” because of his “very limited means to pay for

anything right now.” The court agreed that Reyes-Rojas was facing “real

financial challenges.” The court stated it would “find him indigent and really only

order these mandatory minimums, which is the $500 victim penalty assessment

and the $100 DNA fee.” “Just the $500 and the $100 DNA fee, plus if there is

any restitution.” But the felony judgment and sentence included preprinted

language requiring Reyes-Rojas to pay community custody supervision fees as

determined by the Department of Corrections.

                                          II

       Reyes-Rojas argues that the community custody supervision fees

imposed as part of his felony judgment and sentence are discretionary LFOs and

must be stricken because he is indigent. The State does not dispute that Reyes-

Rojas was indigent but argues that this court should decline to address the issue

because he did not object to the discretionary LFOs at sentencing. But Reyes-

Rojas did ask the trial court to “waive anything that’s not mandatory” because of

his limited ability to pay. The trial court found him indigent and stated it would

impose “only” the mandatory $500 victim assessment and $100 DNA fee. The


                                          3
No. 80137-6-I/4


State did not ask the court to impose community custody supervision fees. The

State confirmed: “Should the Court find that the defendant is indigent, only the

$500 victim penalty assessment fee and the $100 DNA fee would be required

and not waivable.” Thus, Reyes-Rojas had no reason to object to the

supervision fees the State did not request and the court indicated it would not

impose. Further, conditions of community custody may be challenged for the first

time on appeal. State v. Wallmuller, 194 Wash. 2d 234, 238, 449 P.3d 619 (2019).

The record is sufficient for us to address the LFO issue.

       Under RCW 10.01.160(3), as amended effective June 7, 2018, trial courts

may not impose discretionary LFOs on defendants who are indigent at the time

of sentencing. See RCW 10.01.160(3) (“The court shall not order a defendant to

pay costs if the defendant at the time of sentencing is indigent.”); State v.

Ramirez, 191 Wash. 2d 732, 738, 426 P.3d 714 (2018) (“House Bill 1783’s

amendments relate to Washington’s system for imposing and collecting LFOs

and are effective as of June 7, 2018.”). Reyes-Rojas was sentenced on June 12,

2019, so the statutory prohibition applied. The trial court found Reyes-Rojas

indigent.

       “Unless waived by the court, . . . the court shall order an offender to . . .

[p]ay supervision fees as determined by the [Department of Corrections].” RCW

9.94A.703(2)(d) (emphasis added). Following Division Two’s opinion in State v.

Lundstrom, 6 Wash. App. 2d 388, 396 n.3, 429 P.3d 1116 (2018) (“costs of

community custody . . . are discretionary LFOs”), review denied, 193 Wash. 2d 1007

(2019), we held that community custody supervision fees are discretionary LFOs


                                           4
No. 80137-6-I/5


that may not be imposed on indigent defendants. State v. Dillon, 12 Wash. App. 2d

133, 152, 456 P.3d 1199 (2020) (“Since the supervision fees are waivable by the

trial court they are discretionary LFOs.”), review denied, 195 Wash. 2d 1022 (2020).

In Dillon, the requirement to pay supervision fees was not located under the LFO

section in a judgment and sentence but was “buried in a lengthy paragraph on

community custody.” Dillon, 12 Wash. App. 2d at 152. We ordered a remand to

strike the supervision fees because the record showed the trial court intended to

waive all discretionary LFOs but inadvertently imposed the supervision fees

“because of its location in the judgment and sentence.” Dillon, 12 Wash. App. 2d at

152.

       Here, the requirement to pay supervision fees, like the one at issue

in Dillon, is not located in the LFO section of the felony judgment and sentence

but is buried in a lengthy paragraph on community custody. The record shows

the trial court intended to impose only the “mandatory minimums” of a $500

victim assessment and a $100 DNA fee while waiving all discretionary LFOs.

The record sufficiently indicates that the sentencing court inadvertently imposed

the supervision fees.

       The State argues that the community custody supervision fees are not

“costs” subject to the prohibition on imposing discretionary costs on indigent

defendants under RCW 10.01.160(3). We disagree. The community custody

fees are discretionary LFOs whether or not they fall within the definition of “costs”

under RCW 10.01.160. The legislature––through House Bill 1783––and our

Supreme Court have made it clear that discretionary LFOs should be waived for


                                         5
No. 80137-6-I/6


an indigent defendant.

       Following Dillon and Lundstrom, we remand to the trial court to strike the

community custody supervision fees from the felony judgment and sentence.

                                           III

       Reyes-Rojas argues, and the State concedes, that both judgments and

sentences include scrivener’s errors reciting incorrect crime dates. The felony

judgment and sentence incorrectly recites the dates of the crime as January 7 to

8, 2018, instead of January 7 to 8, 2019 as identified in the charging document

and the to-convict instruction. The judgment and sentence for the gross

misdemeanor convictions also incorrectly recites the dates for counts two and

three as January 7 to 8, 2018, instead of January 7 to 8, 2019, and the dates for

count five as January 7 to 8, 2018, instead of January 1, 2019. Both parties

agree that these are scrivener’s errors.

       The remedy for clerical or scrivener’s errors in a judgment and sentence is

a remand to the trial court to correct the errors. In re Pers. Restraint Petition of

Mayer, 128 Wash. App. 694, 701-02, 117 P.3d 353 (2005). We accept the State’s

concession and remand to the trial court to correct the scrivener’s errors.

                                           IV

       Reyes-Rojas argues that the trial court failed to enter a written order when

dismissing count four on the State’s motion at the close of the State’s case for

insufficient evidence. He argues that we should remand the cause to the trial

court for entry of a written order formally dismissing count four with prejudice.

The State counters that the issue is not ripe because the State presently has no


                                           6
No. 80137-6-I/7


intent to refile the charge. The State argues that the trial court made no finding

that the dismissal was for insufficient evidence. The State argues that Reyes-

Rojas has not briefed whether the State would be barred from refiling the charge

by the mandatory joinder rule of CrR 4.3.1 as a “related offense.” We agree with

Reyes-Rojas and reject the State’s arguments.

       Under the double jeopardy clause, no person shall “be subject for the

same offense to be twice put in jeopardy of life or limb.” U.S. CONST. amend. V.

Dismissal of a charge during trial at the close of the State’s case for insufficient

evidence is equivalent to “acquittal” for purposes of the double jeopardy clause,

which forbids post-acquittal fact-finding proceedings. See Smalis v.

Pennsylvania, 476 U.S. 140, 144-46, 106 S. Ct. 1745, 90 L. Ed. 2d 116

(1986); see also Burks v. United States, 437 U.S. 1, 11, 98 S. Ct. 2141, 57 L. Ed.
2d 1 (1978) (“The Double Jeopardy Clause forbids a second trial for the purpose

of affording the prosecution another opportunity to supply evidence which it failed

to muster in the first proceeding.”).

       The dismissal of count four (third degree malicious mischief charge

regarding a cell phone) was for insufficient evidence. The State moved to

dismiss the charge, stating that based on the evidence it presented, it had no

good faith basis to prove the elements of the charge beyond a reasonable doubt:

       At the conclusion of the State’s case, based on the evidence almost
       exclusively put forth by [the alleged victim], I no longer have a good
       faith basis that I can meet the elements of that particular charge
       beyond a reasonable doubt given her statement that she permitted
       him to break her phone or wanted him to break her phone. That
       was the count that was representative of that specific conduct. So,
       on that basis, I am moving to dismiss count four.


                                          7
No. 80137-6-I/8


(Emphasis added.)

       The trial court granted the State’s motion by accepting the State’s

concession that the evidence was insufficient to prove the charge beyond a

reasonable doubt. In the interests of clarity, a remand is appropriate to enable

the entry of a written order formally dismissing count four with

prejudice. See State v. Collins, 112 Wash. 2d 303, 308, 771 P.2d 350 (1989) (“To

serve the ends of certainty, reliance on the final written court order or written

journal entry to determine the finality of a ruling is the better rule.”).

       Therefore, we remand to the trial court to strike the community custody

supervision fees, correct the scrivener’s errors regarding the crime dates, and

enter a written order dismissing count four with prejudice.




We concur:




                                            8